Title: From George Washington to George Shafner, 27 August 1783
From: Washington, George
To: Shafner, George


                        
                              27 August 1783
                        
                        By His Excellency George Washington Esqr. General & Commander in Chief of the Forces of the United
                            States.
                        Whereas George Shafner Esqr. Major in the American Legion Commanded by Brigr Genl Armand Marquis de la
                            Rouerie, hath served in the Army of the United States from a very early period of the War with Great Britain, in the
                            several grades of Leiutenant, Captain, & Major; and whereas he hath conducted himself thro the whole course of his
                            service until the successful termination of the War in a manner which reflected great credit upon him as a Gentleman
                            & an Officer, as appears not only from the general tenor of his behavior, but also from the honorable testimonials
                            he hath received from those Officers under whose immediate Orders he hath been placed—I have therefore thought proper to
                            grant this Certificate of Service and I do hereby Certify & make known to all to whom these presents shall come
                            that the said Major Shafner hath on every occasion behaved himself as a zealous, intelligent, & gallant Officer;
                            and that in my opinion he is entitled to that favorable Notice & consideration which result from a series of brave
                            & successful services. Given under my Hand & Seal at Princeton in New Jersey This 27th day of Augst 1783.

                    